Citation Nr: 1752063	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-00 359		DATE


THE ISSUE

Entitlement to service connection for hepatitis C, to include whether new and material evidence has been received to reopen such claim.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for hepatitis C is reopened.  To this limited extent only, the appeal of that issue is granted.


FINDINGS OF FACT

1.  The Veteran's first claim of service connection for hepatitis C was denied in a July 2008 rating decision that was not appealed.

2.  No further evidence relevant to the Veteran's service connection claim for hepatitis C was submitted for a period of one year following the July 2008 rating decision.

3.  Evidence submitted since the July 2008 rating decision was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the July 2008 denial became final; the criteria for reopening the previously denied claim for hepatitis C have been met.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty with the United States Air Force from March 1968 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2017.  This case was previously before the Board in February 2016, when it was remanded to schedule that hearing.  The case has been returned to the Board at this time for further appellate review.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran filed his initial hepatitis C claim in January 2008.  The AOJ denied service connection for that claim in a July 2008 rating decision based on a finding that none of the service connection elements were proven by the evidence of record.  The Veteran was notified of that decision in a July 2008 notice letter.  The Veteran did not submit a notice of disagreement with the decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in August 2009.

As no timely notice of disagreement or new and material evidence was received during the appeal period following the July 2008 notice letter, the July 2008 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for hepatitis C.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the July 2008 rating decision, evidence of a current disability has been associated with the record, and the Veteran testified at a Board hearing in January 2017.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for hepatitis C has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence indicating a medical opinion is warranted is sufficient to reopen a claim).


REMAND

The Veteran seeks service connection for hepatitis C, which he contends he contracted during service, either in a sexual encounter while overseas or from an immunization using an unsterile air gun injector.

The Veteran's VA treatment records contain a diagnosis of hepatitis C, and his service treatment records reflect treatment for sexually transmitted diseases and chancroid lesions on his genitals.  

On remand, there are several relevant records VA should attempt to obtain.  The Veteran's VA treatment records indicate treatment for hepatitis C at another VA Medical Center and at a private or non-VA community clinic, which records are not associated with the claims file.  

Further, VA should attempt to obtain any immunization records from the Veteran's time in service that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Gainesville VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for hepatitis C that is not already of record, including the community clinic he visited prior to March 2006.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Attempt to obtain any immunization records kept during the Veteran's service, and associate those documents with the claims file.  Such attempts should be documented in the claims file.

4.  Then, schedule the Veteran for an examination with an appropriate clinician to determine whether the hepatitis C is related to the Veteran's military service.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the hepatitis C began in or is otherwise caused by the Veteran's active service.

The examiner should address the Veteran's contentions regarding his risk factors for contracting hepatitis C, including sexual encounters during service and immunizations performed with air gun injectors.  The examiner should address any other pertinent evidence of record, especially verification of reported risk factors and any risk factors evident in the claims file not reported by the Veteran.  The examiner must address each risk factor in his or her opinion.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans



Department of Veterans Affairs


